                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF FLORIDA
                             GAINESVILLE DIVISION

SUSAN MARIE HUNTER,
on behalf of AMT and CHT,

               Plaintiff,

v.                                             Case No. 1:18cv193-MW/GRJ

NANCY BERRYHILL,
Acting Commission of
Social Security,

            Defendant.
_________________________/

               ORDER ACCEPTING REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 13, and has also reviewed de novo Plaintiff’s objections to the report

and recommendation, ECF No. 14. Accordingly

       IT IS ORDERED:

       The report and recommendation is accepted and adopted, over Plaintiff’s objections, as

this Court’s opinion. The Clerk shall enter judgment stating, “This case is DISMISSED for abuse

of the judicial process, for failure to comply with the Court’s orders, and for failure to prosecute.”

The Clerk shall close the file.

      SO ORDERED on December 7, 2018.

                                               s/ MARK E. WALKER
                                               Chief United States District Judge
